Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 2-21 are pending.  Claim 1 is cancelled.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 2-5, 9-12, 18-19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Diab et al. (US Pub No. 2014/0010541).  
In regard to claim 2, Diab et al. disclose an Ethernet transceiver (item 160 of figure 1B), comprising: interface circuitry configured to interface with a link partner transceiver via at least one physical channel (as shown in Fig. 1B & 3, which are reproduced below for ease of reference and convenience, Diab discloses an optical module 160 in most cases is implemented as a small form-factor pluggable (SFP) transceiver that receives optical burst signals sent from ONUs (e.g., ONUs 120) and transmits continuous optical signals to the ONUs. The reception and transmission of signals is over two different wavelengths.  The receiver/transmitter optical elements (i.e., a photodiode and laser diode) are realized as a bidirectional optical sub-assembly (BoSa) module 163 that can transmit and receive high rate optical signals. Optical module 160 also includes a controller 164 that communicates with electrical module 150 through the I2C interface and performs tasks related to calibration and monitoring of the transceiver. See para 30-34);

    PNG
    media_image1.png
    991
    725
    media_image1.png
    Greyscale

receiver circuitry coupled to the interface circuitry, wherein the receiver circuitry is configured, in a data mode of operation, to receive data signals from the link partner transceiver, wherein the receiver circuitry is configured, in a low-power mode of operation, to receive non-data signals from the link partner transceiver over the at least one physical channel, ones of the non-data signals encoded with an Operations Administration and Monitoring (OAM) control signal (in Diab, the service provider determines a new control policy setting. For example, in an embodiment, the service provider determines that control policy 500 of set top box 206 should be modified to instruct set top box 206 to go into a sLiup mode or a low power mode if set top box 206 is not currently in use. At step 602, OLT 201 generates DAM information based on the new control policy setting. For example, OAM client 418a of OLT 201 generates an OAM PDU for the new control policy setting using OAMPDU.  Request service primitive 420b and/or OAM_CTRL.  Request service primitive 420d. At step 604, OLT 201 transmits the OAM information to a CPE device via an GNU. For example, OLT 201 transmits the OAM information to GNU 202a, and MAC client 428c of GNU 202a receives the OAM information and transmits one or more frames to set top box 206 instructing set top box 206 to alter policy 500. At step 604, OLT 201 can modify the EEE control policy of GNU 202a and can transmit new EEE control policy instructions to the CPE device.  See para 70-75); and processing circuitry, responsive to the ones of the non-data signals received during the low-power mode of operation, configured to perform a processing operation without entering the data mode of operation (in Diab, OLT 201 receives a recommendation to enter a sLiup mode or a low power mode (e.g., from GNU 202a). For example, in an embodiment, GNU 202a sends this recommendation to OLT 201 when GNU 202a enters a sLiup mode or a low power mode. At step 702, OLT 201 optionally updates a control policy based on the recommendation. For example, OLT 201 can determine, based on received data from ONUs 202, whether to enter a sLiup mode or a low power mode, more or less often. Alternatively, OLT 201 may determine not to change its control policy. At step 704, OLT 201 can generate OAM information based on the new control policy setting. For example, OLT 201 can use its updated control policy to change when it instructs ONO 202a to enter a sLiup mode or a low power mode. In step 706, OLT 2.01 transmits the OAM information to a CPE device (e.g., set top box 206) via an ONU (e.g., GNU 202a).  See para 77-80).
In regard to claims 3, 10, 19, Diab et al. disclose wherein the receiver circuitry further comprises: circuitry configured to receive, in the low-power mode of operation, the ones of the non-data signals with refresh signals that are transmitted from the link partner transceiver in the second direction over the at least one physical channel, the circuitry to maintain synchronization between the Ethernet transceiver and the link partner transceiver based at least in part on the received refresh signals (in Diab, network components/links are put into sLiup states or low power states when data is not being transmitted across the network. A signal is periodically transmitted across the link to refresh the receiver at a destination and therefore maintain link activity.  See para 44-45).
In regard to claims 4, 11, Diab et al. disclose wherein the receiver circuitry further comprises: circuitry configured to receive, in the low-power mode of operation, the ones of the non-data signals from the link partner transceiver periodically with the refresh signals, the circuitry to maintain synchronization between the Ethernet transceiver and the link partner transceiver based at least in part on the received refresh signals (in Diab, network components/links are put into sLiup states or low power states when data is not being transmitted across the network. A signal is periodically transmitted across the link to refresh the receiver at a destination and therefore maintain link activity.  See para 44-46).
In regard to claims 5, 12, Diab et al. disclose wherein the receiver circuitry further comprises: circuitry configured to receive, in the low-power mode of operation, the ones of the non-data signals from the link partner transceiver continuously with the refresh signals, the circuitry to maintain synchronization between the Ethernet transceiver and the link partner transceiver based at least in part on the received refresh signals (in Diab, network components/links are put into sLiup states or low power states when data is not being transmitted across the network. A signal is periodically transmitted across the link to refresh the receiver at a destination and therefore maintain link activity.  See para 44-46).
In regard to claim 9, Diab et al. disclose an Ethernet network, comprising: a network hub including multiple Ethernet ports; multiple network devices coupled to the multiple Ethernet ports via multiple Ethernet data links (as shown in Fig. 1B & 3, which are reproduced below for ease of reference and convenience, Diab discloses an optical module 160 in most cases is implemented as a small form-factor pluggable (SFP) transceiver that receives optical burst signals sent from ONUs (e.g., ONUs 120) and transmits continuous optical signals to the ONUs. The reception and transmission of signals is over two different wavelengths.  The receiver/transmitter optical elements (i.e., a photodiode and laser diode) are realized as a bidirectional optical sub-assembly (BoSa) module 163 that can transmit and receive high rate optical signals. Optical module 160 also includes a controller 164 that communicates with electrical module 150 through the I2C interface and performs tasks related to calibration and monitoring of the transceiver. See para 30-34);

    PNG
    media_image1.png
    991
    725
    media_image1.png
    Greyscale

wherein ones of the Ethernet data links are configurable to operate in one of two modes, including a data mode of operation, to transfer data signals between a given Ethernet port and a given network device, and a low-power mode of operation, to transfer non-data signals between the given Ethernet port and the given network device, ones of the non-data signals encoded with an Operations Administration and Monitoring (OAM) control signal (in Diab, the service provider determines a new control policy setting. For example, in an embodiment, the service provider determines that control policy 500 of set top box 206 should be modified to instruct set top box 206 to go into a sLiup mode or a low power mode if set top box 206 is not currently in use. At step 602, OLT 201 generates DAM information based on the new control policy setting. For example, OAM client 418a of OLT 201 generates an OAM PDU for the new control policy setting using OAMPDU.  Request service primitive 420b and/or OAM_CTRL.  Request service primitive 420d. At step 604, OLT 201 transmits the OAM information to a CPE device via an GNU. For example, OLT 201 transmits the OAM information to GNU 202a, and MAC client 428c of GNU 202a receives the OAM information and transmits one or more frames to set top box 206 instructing set top box 206 to alter policy 500. At step 604, OLT 201 can modify the EEE control policy of GNU 202a and can transmit new EEE control policy instructions to the CPE device.  See para 70-75); and processing circuitry, responsive to the ones of the non-data signals received during the low-power mode of operation, configured to perform a processing operation without entering the data mode of operation (in Diab, OLT 201 receives a recommendation to enter a sLiup mode or a low power mode (e.g., from GNU 202a). For example, in an embodiment, GNU 202a sends this recommendation to OLT 201 when GNU 202a enters a sLiup mode or a low power mode. At step 702, OLT 201 optionally updates a control policy based on the recommendation. For example, OLT 201 can determine, based on received data from ONUs 202, whether to enter a sLiup mode or a low power mode, more or less often. Alternatively, OLT 201 may determine not to change its control policy. At step 704, OLT 201 can generate OAM information based on the new control policy setting. For example, OLT 201 can use its updated control policy to change when it instructs ONO 202a to enter a sLiup mode or a low power mode. In step 706, OLT 2.01 transmits the OAM information to a CPE device (e.g., set top box 206) via an ONU (e.g., GNU 202a).  See para 77-80).
In regard to claim 18, Diab et al. disclose an Ethernet link, comprising: a first Ethernet transceiver; a second Ethernet transceiver coupled to the first Ethernet transceiver via at least one physical channel (as shown in Fig. 1B & 3, which are reproduced below for ease of reference and convenience, Diab discloses an optical module 160 in most cases is implemented as a small form-factor pluggable (SFP) transceiver that receives optical burst signals sent from ONUs (e.g., ONUs 120) and transmits continuous optical signals to the ONUs. The reception and transmission of signals is over two different wavelengths.  The receiver/transmitter optical elements (i.e., a photodiode and laser diode) are realized as a bidirectional optical sub-assembly (BoSa) module 163 that can transmit and receive high rate optical signals. Optical module 160 also includes a controller 164 that communicates with electrical module 150 through the I2C interface and performs tasks related to calibration and monitoring of the transceiver. See para 30-34);

    PNG
    media_image1.png
    991
    725
    media_image1.png
    Greyscale

wherein the Ethernet link is configurable to operate in one of two modes, including a data mode of operation, to transfer data signals between the first Ethernet transceiver and the second Ethernet transceiver, and a low-power mode of operation, to transfer non-data signals between the first Ethernet transceiver and the second Ethernet transceiver, ones of the non-data signals encoded with an Operations Administration and Monitoring (OAM) control signal (in Diab, the service provider determines a new control policy setting. For example, in an embodiment, the service provider determines that control policy 500 of set top box 206 should be modified to instruct set top box 206 to go into a sLiup mode or a low power mode if set top box 206 is not currently in use. At step 602, OLT 201 generates DAM information based on the new control policy setting. For example, OAM client 418a of OLT 201 generates an OAM PDU for the new control policy setting using OAMPDU.  Request service primitive 420b and/or OAM_CTRL.  Request service primitive 420d. At step 604, OLT 201 transmits the OAM information to a CPE device via an GNU. For example, OLT 201 transmits the OAM information to GNU 202a, and MAC client 428c of GNU 202a receives the OAM information and transmits one or more frames to set top box 206 instructing set top box 206 to alter policy 500. At step 604, OLT 201 can modify the EEE control policy of GNU 202a and can transmit new EEE control policy instructions to the CPE device.  See para 70-75); and processing circuitry, responsive to the ones of the non-data signals received during the low-power mode of operation, configured to perform a processing operation without entering the data mode of operation (in Diab, OLT 201 receives a recommendation to enter a sLiup mode or a low power mode (e.g., from GNU 202a). For example, in an embodiment, GNU 202a sends this recommendation to OLT 201 when GNU 202a enters a sLiup mode or a low power mode. At step 702, OLT 201 optionally updates a control policy based on the recommendation. For example, OLT 201 can determine, based on received data from ONUs 202, whether to enter a sLiup mode or a low power mode, more or less often. Alternatively, OLT 201 may determine not to change its control policy. At step 704, OLT 201 can generate OAM information based on the new control policy setting. For example, OLT 201 can use its updated control policy to change when it instructs ONO 202a to enter a sLiup mode or a low power mode. In step 706, OLT 2.01 transmits the OAM information to a CPE device (e.g., set top box 206) via an ONU (e.g., GNU 202a).  See para 77-80).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 15-17 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Diab et al. in view of Liu et al. (Pat No. 10,794,710).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 15, Diab et al. disclose the claimed subject matter as discussed above rejection except the teaching of wherein: the multiple network devices comprise one or more of a sensor, a video camera or a telematics data monitoring device.  However Liu et al. disclose an autonomous mobile unit by using visual sensory data from a multi-ocular system that provides a 360-degrees view. In one embodiment, the multi-ocular sensor includes four interfaces to couple with four cameras, each camera providing a field of view of at least 200 degrees. The four cameras are configured into two back-to-back pairs, whereby each pair of cameras can be disposed of horizontally or vertically with respect to the other pair of cameras (as shown in Fig. 2, which are reproduced below for ease of reference and convenience, Liu discloses a quadocular-auxiliary sensor 200 for determining positional information where the auxiliary sensors are an IMU and a GPS receiver. The quadocular-auxiliary sensor 200 includes four cameras. The four cameras are configured into two back-to-back pairs (camera 1 202 and camera 2 204, camera 3 206 and camera 4 208) and each pair of cameras is placed horizontally with respect to the other. The two front facing cameras, camera 1 202 and camera 3 206, are used to obtain two differing stereoscopic views on a scene in front of the autonomous mobile unit. Likewise, the two back facing cameras, camera 2 204 and camera 4 208, are used to obtain two differing stereoscopic views on a scene at the back of the autonomous mobile unit.  See para 46-47).  

    PNG
    media_image2.png
    596
    405
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Liu et al. into the teachings of Diab et al. because each of Liu et al. and Diab et al. teach the network devices connected to the network hub for transferring the data/information. Liu et al. and Diab et al. are both attempting to address the power saving on the transceivers. Further, a person of ordinary skill in the art would have been motivated to combine Liu et al. with Diab et al. because combining the prior art elements of Liu et al. with Diab et al. according to known methods would have yielded predictable results, using the techniques of Liu et al. would have improved Diab et al. in the same way, and applying the techniques of Liu et al. to improve Diab et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to provide the network device to function properly in a wide variety of environments capable of supporting autonomous navigation). [See MPEP 2143].
In regard to claim 16, Liu et al. disclose wherein: the network hub and the multiple network devices are disposed within the body of a motor vehicle (in Liu, The system 100 includes an autonomous vehicle 105 with a quadocular-auxiliary sensor 110, an autonomous vehicle 106 with a quadocular-auxiliary sensor 112, an autonomous vehicle 108 with a quadocular-auxiliary sensor 114, a delivery robot 116 with a quadocular-auxiliary sensor 120, a delivery robot 118 with a quadocular-auxiliary sensor 122, the network(s) 104, and a map hosting server system 102.  See para 43-45).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Liu et al. into the teachings of Diab et al. because each of Liu et al. and Diab et al. teach the network devices connected to the network hub for transferring the data/information. Liu et al. and Diab et al. are both attempting to address the power saving on the transceivers. Further, a person of ordinary skill in the art would have been motivated to combine Liu et al. with Diab et al. because combining the prior art elements of Liu et al. with Diab et al. according to known methods would have yielded predictable results, using the techniques of Liu et al. would have improved Diab et al. in the same way, and applying the techniques of Liu et al. to improve Diab et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to provide the network device to function properly in a wide variety of environments capable of supporting autonomous navigation). [See MPEP 2143].
In regard to claim 17, Liu et al. disclose wherein: the multiple network devices generate data for use in an autonomous driving system (in Liu, The system 100 includes an autonomous vehicle 105 with a quadocular-auxiliary sensor 110, an autonomous vehicle 106 with a quadocular-auxiliary sensor 112, an autonomous vehicle 108 with a quadocular-auxiliary sensor 114, a delivery robot 116 with a quadocular-auxiliary sensor 120, a delivery robot 118 with a quadocular-auxiliary sensor 122, the network(s) 104, and a map hosting server system 102.  See para 43-45).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Liu et al. into the teachings of Diab et al. because each of Liu et al. and Diab et al. teach the network devices connected to the network hub for transferring the data/information. Liu et al. and Diab et al. are both attempting to address the power saving on the transceivers. Further, a person of ordinary skill in the art would have been motivated to combine Liu et al. with Diab et al. because combining the prior art elements of Liu et al. with Diab et al. according to known methods would have yielded predictable results, using the techniques of Liu et al. would have improved Diab et al. in the same way, and applying the techniques of Liu et al. to improve Diab et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to provide the network device to function properly in a wide variety of environments capable of supporting autonomous navigation). [See MPEP 2143].

Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Allowable Subject Matter
	Claims 6-8, 13-14, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 6, 8, 13, 20 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
wherein the receiver circuitry further comprises: circuitry configured to decode a signal quality parameter from the ones of the non-data signals without entering the data mode of operation (claim 6, 13, 20);
wherein the circuitry, responsive to the ones of the non-data signals, configured to perform a processing operation comprises: transmit circuitry configured to generate second refresh signals, without entering the data mode, in response to receiving the ones of the non-data signals (claim 8).
Conclusion
	Claims 2-5, 9-12, 15-19 are rejected.  Claims 6-8, 13-14 and 20-21 are objected.  Claim 1 is cancelled.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Chang et al. (US Pub No. 2015/0163045) disclose an adaptive pause time energy efficient ethernet PHY.
Manav et al. (US Pub No. 2014/0229751) disclose a network interface with low power data transfer and methods for use therewith.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186